Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
It is noted that claim identifiers were not provided in the latest response. Claims 13-29 should be labeled withdrawn in the next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claims 11 and 12, the limitation regarding “a number of ports” lacks a clear structural relationship with the inlet and outlet recited in the independent claim 1.  It is unclear if the ports are the same as the inlet and outlet or additional air flow openings.  Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell U.S. Publication 2005/0173638.
With respect to claim 1, Powell discloses a smoke detector comprising:
A chamber having an inlet and an outlet for flow of analyte (P.0023, Figure 1, hollow sphere 2, inlet and outlet 15)
A light source adjacent the chamber, the light source, when operated, emitting a light beam through the chamber over a range of wavelengths (Figure 1, light source 9, P.0024, P.0028)
A sensor adjacent the chamber and operable to emit sensor signals responsive to received light from interaction of the light beam with the analyte (Figure 1, detectors 7, 9, P.0028)
A controller connected to receive the sensor signals, the controller configured to determine whether a target substance is present in the analyte based on an intensity of the received light via the sensor signals (P.0031, P.0044, P.0047)

With respect to claim 30
Circulating an analyte through a detector that includes a chamber that has an inlet and an outlet for flow of the analyte (P.0010)
A light source adjacent the chamber, the light source emits a light beam through the chamber over a range of wavelengths (P.0024)
A sensor adjacent the chamber that emits sensor signals responsive to received light from interaction of the light beam with the analyte circulating through the chamber (P.0024)
Determining whether a target substance is present in the analyte in the detector based on an intensity of the received light via the sensor signals (P.0043, P.0047) 

With respect to claims 2-10 and 30-34, Powell discloses all of the limitations as applied to claim 1 above. In addition, Powell discloses:
The chamber is hemispherical (Figure 1, chamber 3)
The light source is aimed at the outlet such that when operated, the light beam exist the chamber through the outlet (Figure 1, light source 9, outlets 15)
The sensor is outside of the chamber and aligned with the light source and outlet (Figure 1, detector 7, light source 9, outlets 15)
The light source has a variable intensity (P.0028)
The controller is configured to switch the light beam between a detection mode of operation and analytic mode of operation in response to a determination that the target substance is not present and a determination 
The controller is configured to determine a chemical identity of the target substance from a spectrum of the received light over the range of wavelengths via the sensor signals (P.0047, P.0049, P.0058, wherein chemical identity = type of smoke, Figure 7)
The controller is configured to trigger an alarm in response to determining the chemical identity and the target substance is present above a threshold (P.0053)
The controller is configured to determine a chemical identity of one or more non target substances in the analyte from a spectrum of the received light and trigger an alarm only if the non-target substance is present above a non-target substance threshold (P.0053, wherein target and non-target substances are not defined)
The controller is configured to determine a dynamic reference condition of the analyte based on one or more wavelengths over the range of wavelengths of the light beam, compare the sensor signals to the dynamic reference condition and trigger an alarm in response to one or more of the sensor signals exceeding the dynamic reference condition by a threshold amount (P.0028, P.0055)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Powell U.S. Publication 2005/0173638 in view of Lang U.S. Patent #8.098,166. 
With respect to claims 11 and 12, Powell discloses all of the limitations as applied to claim1 above.  However, Powell fails to disclose a speed oscillating fluid m over. 
Lang discloses a variable air speed smoke detector comprising:
A speed oscillating fluid mover and analyte collector network connected with the inlet, the analyte collector network having a plurality of ports and the speed oscillating fluid mover operable to draw analyte through the ports into the analyte collector network (Col.2, l 30-40)
The speed oscillating fluid mover is operable to continuously oscillate (Col.2, 59-67)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the speed oscillating fluid mover of Lang in the particle detector of Powell in order to decrease power consumption and elongating operating life of the device (Col.1, l 19-29).  Additionally, the speed oscillating fan of Lang will speed up the determination of smoke being detected and classified (Col.1, l 58- Col.2, l 8).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877